DETAILED ACTION
This action is responsive to the application No. 16/519,008 filed on July 23, 2019. The amendment filed on March 9, 2021 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are currently pending and being considered in the Office Action. Claims 7-19 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saki (U.S. Pub # 2016/0079405) of record.
Regarding independent Claim 1, Saki teaches an insulating structure of a high electron mobility transistor (HEMT), comprising: 

an aluminum gallium nitride layer (Fig. 1: 12, paragraph [0016]) on the gallium nitride layer (11); 
a groove (space occupied by Fig. 1: 19, paragraph [0023]) located in the gallium nitride layer (11) and the aluminum gallium nitride layer (12); 
an insulating layer (19) located in the groove (space occupied by 19), wherein a top surface of the insulating layer (19) is aligned with a top surface of the aluminum gallium nitride layer (12); and 
a passivation layer (Fig. 1: 40, paragraph [0016]; by broadest reasonable interpretation, a gate insulating film may be considered equivalent to a passivation layer) on the aluminum gallium nitride layer (12) and the insulating layer (19).
Regarding Claim 2, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 1, wherein a two-dimensional electron gas (2DEG) layer (Fig. 1: 11g, paragraph [0032]) is contained between part of the gallium nitride layer (11) and part of the aluminum gallium nitride layer (12).
Regarding Claim 3, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 2, wherein the two-dimensional electron gas layer (11g) is not located in the insulating layer (19).
Regarding Claim 4, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 1, further comprising a buffer layer (Fig. 1: 13, paragraphs [0016] & [0018]; by broadest reasonable interpretation, the “third semiconductor layer 13” as disclosed in paragraph [0018] may be considered a buffer layer) disposed below the gallium nitride layer (11).
Regarding Claim 5, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 4, wherein the range (the instant limitation “the range” is interpreted herein as indicating a physical extent of the groove) of the groove (space occupied by 19) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saki (U.S. Pub # 2016/0079405) of record as applied to claim 1 above, and further in view of Marui (U.S. Pub # 2009/0242937) of record.
Regarding Claim 6, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 1, and is silent with respect to wherein the passivation layer (40) and the insulating layer (19) are made of different materials.
Marui discloses an insulating structure of a high electron mobility transistor (HEMT) wherein the passivation layer (Fig. 6: 13x, paragraph [0030]) and the insulating layer (Fig. 1: 27, paragraph [0028]) are made of different materials (paragraphs [0028] & [0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “passivation layer and the insulating layer are made of different materials” teachings of Marui to the device of Saki because Marui discloses in paragraphs [0028] & [0030] that SiN is a suitable material for use as a gate insulation/passivation layer, whereas a device isolation region may be formed by implanting argon ions into the semiconductor layers. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 2 line 14-p. 4 line 16), Applicant argues that the prior art of Saki fails to teach the limitation “a gallium nitride layer; an aluminum gallium nitride layer on the gallium nitride layer” as recited in claim 1. Applicant argues that Saki discloses second semiconductor layer 12 includes Alx2Ga1-x2N, 0<x2<1 (per Examiner’s interpretation of first semiconductor layer 11), and that no value of x2 would result in the second semiconductor layer being AlGaN. Applicant argues that as a result, a 2DEG may not be formed between the first semiconductor layer 11 and the second semiconductor layer 12.
Examiner respectfully submits that for any value of x2, 0<x2<1, Alx2Ga1-x2N is aluminum gallium nitride as claimed. It is not clear from Applicant’s arguments nor from the disclosure of x2Ga1-x2N would not be considered by one of ordinary skill in the art to be aluminum gallium nitride (AlGaN) as claimed. Aluminum gallium nitride is an alloy of aluminum nitride and gallium nitride, and therefore one of ordinary skill in the art would expect a stoichiometric ratio of one nitrogen atom for every atom of aluminum and for every atom of gallium, commensurate with the disclosed equation. Further, Saki explicitly discloses in paragraph [0032], “a two-dimensional electron gas 11g region is formed at the interface of the first and second semiconductor layers 11, 12.” Therefore, Applicant’s argument in not persuasive.
	Regarding Applicant’s second argument (p. 5 lines 1-15), these arguments derive from Applicant’s first argument and therefore are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892